Title: To Thomas Jefferson from George Washington, [9 February 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Thursday Morng. [9 Feb. 1792]
          
          The P—— requests that Mr. J—— would give the enclosed letter and papers a reading between this and dinner—and come an hour before it, that he may have an opportunity of conversing with him on the subject of them.
          Mr. Walker of George Town is in this City—from him; if Mr. J—— could contrive to get him to his house, he might learn the sentiments of the people of that place, Carrolsburg &ca.—with respect to the dispute between the Comrs. and Majr. L’—and generally of the State of the business.
        